Citation Nr: 9902886	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-43 767	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an increased rating for migraine headaches, 
currently rated as 10 percent disabling.


ATTORNEY FOR THE BOARD

L. M. Ferris, Associate Counsel


INTRODUCTION

The veteran had active service from March 1978 to December 
1994.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal of an October 1995 rating determination by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
located in Reno, Nevada.

This case was previously remanded by the Board in September 
1997 for further development.  Said development having been 
completed, the claim is properly before the Board.

The Board notes that in addition to the claim set forth 
above, the veteran also perfected an appeal as to the October 
1995 denial of service connection for major depression and 
dysthymia.  However, a September 1998 rating decision granted 
service connection for these disabilities.  This is 
considered to be a complete grant of the benefit sought with 
regard to this issue which is, therefore, no longer pending 
before the Board.


FINDINGS OF FACT

1. The veteran's service-connected migraine headaches occur, 
on average, two to three times per month.

2. The veterans migraines are manifested by a visual aura, 
nausea and pain which require her to lie in darkness for 
up to twelve hours before the intense pain subsides.  Less 
intense pain can last for up to two days.


CONCLUSION OF LAW

The criteria for an evaluation of 30 percent for migraines 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.124a, Diagnostic Code 8100 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes the veterans claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is awarded service connection for a disability and 
appeals the ROs rating determination, the claim continues to 
be well grounded as long as the claim remains open and the 
rating schedule provides for a higher rating.  See Shipwash 
v. Brown, 8 Vet. App. 218, 224 (1995).  Therefore, VA has a 
duty to assist the veteran with the development of evidence 
to support his claim.  38 U.S.C.A. § 5107(a).  In this 
regard, the Board is satisfied that all relevant facts have 
been developed pursuant to the September 1997 remand and the 
duty to assist the veteran has been fulfilled.

Relevant Law and Regulations

Disability evaluations are determined by the application of 
the VAs Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991);  38 
C.F.R. §§ 3.321(a),  4.1 (1998).  Separate diagnostic codes 
identify the various disabilities.  The VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The requirements set forth in these regulations for 
evaluation of the complete medical history of the claimant's 
condition operate to protect claimants against adverse 
decisions based on a single, incomplete or inaccurate report, 
and to enable the VA to make a more precise evaluation of the 
level of the disability and of any changes in the condition.  
Schafrath, 1 Vet. App. at 593-94.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Although a rating specialist is directed to review the 
recorded history of a disability in order to make a more 
accurate evaluation, the regulations do not give past medical 
reports precedence over current findings.  See Francisco v. 
Brown, 7 Vet. App. 55 (1994);  38 C.F.R. § 4.2 (1998).


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court 
of Veterans Appeals stated that a veteran need only 
demonstrate that there is an approximate balance of positive 
and negative evidence in order to prevail. To deny a claim 
on its merits, the evidence must preponderate against the 
claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Pertinent Facts

The veteran was granted service connection for migraine 
headaches rated as 10 percent disabling pursuant to 
Diagnostic Code 8100 in an October 1995 rating decision.  The 
veteran disagreed with the ROs rating decision, contending 
that her migraines more nearly meet the criteria for a 30 
percent evaluation.

The veteran was seen in January 1996 by a neurologist, A. 
Randall M., pursuant to a VA fee basis examination.  The 
veteran indicated that her migraines were preceded with a 
ten minute aura followed by a right-sided throbbing 
headache.  She reported that she had been prescribed several 
medications for treatment of these headaches, to no avail.  
She stated that the headaches occur as infrequently as one 
every three months, to as frequently as five to six a month, 
and sometimes she has greater than one a week.  Ibuprofen 
taken at the outset of the visual aura was reported to lessen 
the ultimate intensity of the headache.  Her most recent 
headache occurred two weeks prior to the examination.  
Neurologic examination was normal.  The impression was that 
the veteran had classic migraines.

In the veterans substantive appeal dated in September 1996, 
she alleged that she sometimes had one or two headaches per 
month and other times had as many as five or six.  In an 
November 1996 statement, the veteran reported having 
migraines as frequently as twice a week.  She said that 
sometimes she only had two per month.

A September 1997 remand by the Board directed the RO to 
obtain all records of VA medical treatment since her 
discharge from service in December 1994.  In a letter dated 
in October 1997, the RO requested the veteran to indicate 
whether she had received any treatment for her migraines 
since service.  She responded in October 1997 that she had 
been hospitalized numerous times for treatment of migraines 
in the past.  She indicated that the last time she received 
medical treatment for this disorder was in April 1994, while 
on active duty.  She reported that two to three migraines per 
month was an adequate description of the frequency with which 
her migraines occur.  She further stated that when her 
migraines occur, she is unable to drive and is totally 
disabled for six to eight hours.

The veteran underwent a VA examination for mental disorders 
in September 1998.  During this examination, she reported 
that she had two migraines over the past three weeks.  She 
stated that she sometimes had one migraine per week and that 
sometimes several months go by without a migraine, but that 
on average, she had between two and three migraines per 
month.  She described the onset as a visual aura, followed by 
intense pain.  The pain is accompanied by nausea.  When the 
migraine occurs, she said that she is required to lie in the 
dark for six to ten hours before the intense pain subsides, 
but that residual pain lasts for up to two days.  She 
reported that after the intense pain subsides, she is able to 
function fairly well.  The veteran reported that she is 
currently employed by the Postal Service on the night shift.  
The pertinent diagnosis was migraines.

In an October 1998 statement, the veteran reiterated that her 
migraines occur at least once or twice a month.  She stated 
again that at the time these attacks occur, she is unable to 
drive.  

Analysis

The veterans disability is currently evaluated under 
Diagnostic Code 8100 for migraine headaches.  The current 10 
percent evaluation is assigned where the evidence shows 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  A 
30 percent evaluation may be assigned for migraine headaches 
with characteristic prostrating attacks occurring on average 
once a month over the last several months.  A 50 percent 
evaluation may be assigned for migraine headaches with very 
frequent completely prostrating and prolonged attacks 
productive of severe economic inadaptability.  38 C.F.R. § 
4.124a, Diagnostic Code 8100 (1998).

Thus, to support the next higher evaluation for migraine 
headaches, a 30 percent evaluation, the veteran must show (1) 
characteristic prostrating attacks (2) occurring on average 
once per month.

In response to the ROs October 1997 request for further 
information regarding the veterans migraines, she indicated 
that she had not received medical treatment since service.  
However, she also stated that when she has a migraine, she in 
unable to drive.  She reiterated this statement in October 
1988.

At the September 1998 VA examination, the veteran again 
reported that, on average, she suffers from migraines two to 
three times per month.  At the September 1998 VA examination, 
she reported that her migraines require her to lie in the 
dark for up to ten hours before she is able to function.  The 
Board finds that because she is unable to function for up to 
ten hours due to pain, the veterans migraines are, in fact, 
prostrating.

The criteria for a 30 percent rating require that attacks 
occur on average once a month over a series of months.  
The veteran has also consistently reported that her migraines 
occur on an average of two to three times per month.  She 
quite credibly reported that occasionally she goes several 
months without ever having a migraine.  However, she has 
repeatedly indicated in every statement or examination of 
record that there are times when she has over two or three 
migraines per month.  Her most recent statement, dated in 
October 1998, indicated that she currently has migraines once 
or twice a month.  The Board finds that the medical evidence 
of record supports a conclusion that on average the 
veteran has at least one migraine headache each month over 
the last several months.  Accordingly, taking into 
consideration the frequency of the migraine attacks (at least 
one per month on average) and their severity, (requiring the 
veteran to be supine for up to ten hours with residuals 
lasting up to two days) the Board believes that a 30 percent 
disability rating may be assigned in this case.

In light of the medical evidence, the Board further concludes 
that the preponderance of the evidence is against an 
evaluation in excess of 30 percent for migraine headaches.  
To reach a 50 percent rating, the disability must produce 
severe economic inadaptability.  The evidence shows that the 
veteran is employed by the Postal Service.  There is no 
evidence of record to reflect that she has ever missed work 
as a result of her migraines.  The disability produced by the 
service-connected migraine headaches does not, according to 
the evidence of record, cause severe economic inadaptability.  
Thus, an evaluation greater than 30 percent for headaches is 
not warranted.

ORDER

Entitlement to a 30 percent disability evaluation migraine 
headaches is granted, subject to controlling regulations 
applicable to the payment of monetary benefits.


		
	Barry F. Bohan 
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
